AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Pagel of!     IC/
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                      v.                                                    (For Offenses Committed On or After November I, 1987)


                  Jose Edwin Ramirez-Figueroa                                               Case Number: 3: 19-mj-24567




REGISTRATION NO. 91967298                                                                                                     DEC O 9 2019
THE DEFENDANT:
                                                                                                                      CLEl<i< US DISTRICT COURT
 lg] pleaded guilty to count( S) :1;--o_f__
                                         C__o_m__,p__la----i----nt_:___ _ _ _ _ _ _ _----,---1!!:SO::U=T=H=E=F1=N=D:::IS=T=Rl=C:::T::O::::F::C:AL:!IF~O~R2:N~IAa
•    was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                 1

•    The defendant has been found not guilty on count( s)
                                                                                  -------------------
•     Count(s)
                   - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:   .,/'
                                ~;ME SERVED                                          D _ _ _ _ _ _ _ _ _ days

 lg] Assessment: $10 WAIVED                       lg] Fine: WAIVED
lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Monday, December 9, 2019
                                                                                       Date oflmposition of Sentence



                                                                                       Hiilik~OCK
                                                                                        UNITEDSTATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                      3: 19-mj-24567
